


REFORMATION AND MODIFICATION OF SECOND
AMENDED AND RESTATED TERM LOAN AGREEMENT
This REFORMATION AND MODIFICATION OF SECOND AMENDED AND RESTATED TERM LOAN
AGREEMENT (the “Reformation”) is made and entered into as of July 3, 2014, but
effective as of August 21, 2012, by and among Inland Real Estate Corporation, a
Maryland corporation (“Borrower”), KeyBank National Association, a national
banking association, both individually as a “Lender” and as “Administrative
Agent” under the ‘Loan Agreement” (as defined below) and the other Lenders under
such Loan Agreement.
RECITALS:
A.    Borrower and Lenders entered into a Second Amended and Restated Term Loan
Agreement, dated as of August 21, 2012 (as amended and modified, the “Loan
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Loan Agreement.
B.    In Article I of the Loan Agreement, the Borrower and Lenders provided that
the definition of “Indebtedness” of a Person includes, among other things, “(f)
all Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group).”
C.    The parties’ intent, as evidenced by their use of the defined term
“Consolidated Outstanding Indebtedness” elsewhere in the Loan Agreement, was to
reference “Consolidated Outstanding Indebtedness” to encompass the concept of
the “consolidated Indebtedness of the Consolidated Group” in the definition of
“Indebtedness.”
D.    In Article I of the Loan Agreement, the Borrower and Lenders provided in
the definition of “Qualifying Unencumbered Property” that “[n]o asset shall be
deemed to be unencumbered unless both such asset and all Capital Stock of the
Subsidiary Guarantor owning such asset is unencumbered and neither such
Subsidiary Guarantor nor any other intervening Subsidiary between the Borrower
and such Subsidiary Guarantor has any Indebtedness for borrowed money (other
than Indebtedness due to the Borrower).”
E.    The parties’ intent in the Loan Agreement, as evidenced by Schedules 5 and
7 to the Loan Agreement, Schedules 5 and 7 to the Line of Credit Agreement, and
Schedules 1.1 and 4.26 to the Unsecured Loan Agreement between Borrower and
Wells Fargo Bank, National Association, as Lender, entered into as of November
15, 2011, as amended and modified (the “Wells Fargo Loan Agreement”), was to
permit Subsidiaries to guarantee the obligations of the Borrower as borrower
under the Line of Credit Agreement and Wells Fargo Loan Agreement without such
Guarantee Obligations causing any of the respective assets of these Subsidiaries
to fail to be Qualifying Unencumbered Property.
F.    The Borrower and Lenders desire to reform and amend the Loan Agreement to
more clearly reflect their intent and ensure that certain Guarantee Obligations
of Subsidiaries not cause any of the respective assets of these Subsidiaries to
fail to be Qualifying Unencumbered Property.
NOW, THEREFORE, the Loan Agreement shall be reformed and amended, effective as
of the Agreement Execution Date, as follows:
1.Reformation of Loan Agreement. Article I, titled Definitions, of the Loan
Agreement is hereby reformed and amended by deleting the existing versions of
the defined terms “Indebtedness” and “Qualifying Unencumbered Property” and
replacing them with the following, respectively:


“Indebtedness” of any Person at any date means without duplication,




--------------------------------------------------------------------------------




(a)all indebtedness of such Person for borrowed money including without
limitation any repurchase obligation or liability of such Person with respect to
securities, accounts or notes receivable sold by such Person,
(b)all obligations of such Person for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), to the extent
such obligations constitute indebtedness for the purposes of GAAP,
(c)any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument,
(d)the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations,
(e)all obligations of such Person in respect of acceptances issued or created
for the account of such Person,
(f)all Guarantee Obligations of such Person (excluding in any calculation of
Consolidated Outstanding Indebtedness, Guarantee Obligations of one member of
the Consolidated Group in respect of obligations of any other member of the
Consolidated Group),
(g)all reimbursement obligations of such Person for letters of credit and other
contingent liabilities,
(h)all net obligations of such Person under Swap Contracts, and
(i)all liabilities secured by any lien (other than liens for taxes not yet due
and payable) on any property owned by such Person even though such Person has
not assumed or otherwise become liable for the payment thereof.


The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.
“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination,
(a)is wholly owned by a Subsidiary Guarantor, in fee simple or under the terms
of a Financeable Ground Lease,
(b)is located in the United States,
(c)is not, nor is any interest of the Borrower or any Subsidiary therein,
subject to any lien other than Permitted Liens set forth in Sections 6.16(i)
through 6.16(v) or a Negative Pledge;
(d)with respect to which


(i)none of the Borrower’s direct or indirect ownership interest in such
Subsidiary Guarantor is subject to any lien, or agreement (including any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project), other than this Agreement, the Line of Credit
Agreement and the Unsecured Loan Agreement between Borrower and Wells Fargo
Bank, National Association, as Lender, entered into as of November 15, 2011, as
amended and modified (the “Wells Fargo Loan Agreement”), which prohibits or
limits the ability of such Subsidiary Guarantor to create, incur, assume or
suffer to exist any Lien upon any Projects or Capital Stock of such Subsidiary
Guarantor or to a Negative Pledge; and
(ii)the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any Person:
(x) to sell, transfer or otherwise dispose of such Project and (y) to create a
Lien on such Project as security for Indebtedness of the Borrower or such
Subsidiary Guarantor, as applicable, other than, with respect to this clause (y)
only, the consent of the lenders under this Agreement, the Line of Credit
Agreement or the Wells Fargo Loan Agreement, to the extent consent is required
under such agreements;






--------------------------------------------------------------------------------




(e)is not subject to any agreement (including any agreement governing
Indebtedness incurred in order to finance or refinance the acquisition of such
Project) which entitles any Person to the benefit of any Lien (other than
Permitted Liens set forth in Sections 6.16(i) through 6.16(iv)) on any Project
or Capital Stock of such Subsidiary Guarantor or would entitle any Person to the
benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause);
(f)is free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Project as evidenced by a
certification of the Borrower; and
(g)when aggregated with all other Qualifying Unencumbered Properties, results in
the Qualifying Unencumbered Properties as a whole having at least eighty percent
(80%) of their aggregate gross leasable area physically occupied.
No asset shall be deemed to be unencumbered unless such asset, all Capital Stock
of the Subsidiary Guarantor owning such asset, and all Capital Stock of each
intervening Subsidiary between the Borrower and such Subsidiary Guarantor are
unencumbered.
2.Non-Impairment. Except as expressly provided herein, nothing in this
Reformation shall alter or affect any provision, condition, or covenant
contained in the Loan Agreement or any of the Loan Documents or affect or impair
any rights, powers, or remedies of Lenders, it being the intent of the parties
hereto that the provisions of the Loan Documents shall continue in full force
and effect except as expressly reformed and modified hereby; provided, that for
purposes of avoiding ambiguity, Lenders acknowledge and agree that to the extent
a breach of a Loan Document, a Default or an Unmatured Default would have
occurred prior to the date of entry into this Reformation but for the
corrections and modifications contained in, or otherwise effected by, this
Reformation, no such breach, Default or Unmatured Default has occurred.


3.Counterparts. This Reformation may be executed in one or more counterparts,
each of which shall be deemed an original.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lenders, individually and in their
respective capacities as Agents, as applicable, have executed this Reformation
as of the date first above written.
INLAND REAL ESTATE CORPORATION,
a Maryland corporation




By:    /S/ BRETT A. BROWN                        
Name:    Brett A. Brown                        
Title:    Executive Vice President
Chief Financial Officer                        


2901 Butterfield Road
Oak Brook, IL 60523
Phone: (630) 218-7351
Facsimile: (630) 218-7350
Attention: Mark E. Zalatoris
Email: zalatoris@inlandrealestate.com






--------------------------------------------------------------------------------




COMMITMENT:                KEYBANK NATIONAL ASSOCIATION,
$30,000,000                    Individually and as Administrative Agent


By:    /S/ NATHAN WEYER                        
Name:    Nathan Weyer                        
Title:    Vice President                        


1200 Abernathy Road NE, Suite 1550
Atlanta, GA 30328
Phone: (216) 689-4660
Facsimile: (216) 689-3566
Attention: Kevin Murray
Email: Kevin_P_Murray@KeyBank.com


With a copy to:


KeyBank National Association
KeyBank Real Estate Capital
Mailcode OH-01-49-0424
4900 Tiedeman Road, 4th Floor
Brooklyn, OH 44144
Phone: (216) 813-1603
Facsimile: (216) 370-6206
Attention: John P. Hyland








--------------------------------------------------------------------------------




COMMITMENT:                BANK OF AMERICA, N.A.,
$35,000,000                    Individually and as Co-Syndication Agent


By:    /S/ GEORGE T. WILLIAMS JR.                
Name:    George T. Williams Jr.                        
Title:    Vice President
                            
Bank of America, N.A.
101 South Tryon Street
NC1-007-11-15
Charlotte, NC 28255-0001
Phone: (980) 386-7296
Facsimile: (980) 386-6434
Attention: Kay P. Ostwalt
Email: kay.p.ostwalt@baml.com








--------------------------------------------------------------------------------




COMMITMENT:                WELLS FARGO BANK, NATIONAL
$35,000,000                    ASSOCIATION, Individually and as
Co-Syndication Agent




By:    /S/ WINITA LAU                        
Name:    Winita Lau                
Title:    Vice President                        


Wells Fargo Bank
123 North Wacker Drive, Suite 1900
Chicago, IL 60606
Phone: (312) 269-4809
Facsimile: (312) 782-0969
Attention: Karen Skutt
Email: karen.t.skutt@wellsfargo.com






--------------------------------------------------------------------------------




COMMITMENT:                RBS CITIZENS, NATIONAL ASSOCIATION,
$25,000,000                    d/b/a CHARTER ONE, Individually and as
Co-Documentation Agent


By:    /S/ MICHELLE M. DAWSON                    
Print Name:    Michelle M. Dawson                    
Title:    Vice President                        


RBS Citizens, d/b/a Charter One
1215 Superior Avenue, 6th Floor
Cleveland, OH 44114
Phone: (216) 277-0199
Facsimile: (216) 277-4607
Attention: Donald W. Woods
Email: donald.w.woods@rbscitizens.com










--------------------------------------------------------------------------------




COMMITMENT:                BANK OF MONTREAL,
$25,000,000                    Individually and as Co-Documentation Agent


By:    /S/ LLOYD BARON                        
Print Name:    Lloyd Baron                    
Title:    Vice President                        


Bank of Montreal
115 South LaSalle Street, 5 East
Chicago, IL 60603
Phone: (312) 461-6364
Facsimile: (312) 461-2968
Attention: Aaron Lanski
Email: aaron.lanski@harrisbank.com






--------------------------------------------------------------------------------




COMMITMENT:                PNC BANK, NATIONAL ASSOCIATION
$25,000,000
By:    /S/ JOEL DALSON                        
Print Name:    Joel Dalson                    
Title:    Senior Vice President                        


PNC Real Estate
One North Franklin Street, Suite 2150
C-L01-21
Chicago, IL 60606
Phone: (312) 338-2226
Facsimile: (312) 384-4623
Attention: Joel G. Dalson
Email: joel.dalson@pnc.co




